                    Cristian L Peirano
            Case 8:19-cv-02435-DOC-JDE Document 9 Filed 12/24/19 Page 1 of 4 Page ID #:28
                      Peirano and Associates Inc.
                         1616 E 4th St Ste 210
                      Santa Ana, CA 92701-5145
                          Tel: 714-881-5985
                      Email: ecf@peiranolaw.com

                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
 Reuben Nathan, et al.,
                                                                              CASE NUMBER
                                                                                                     8: l 9-cv-02435-DOC-JDE
                                                          Plaintiff(s),
                 V.
 Los Angeles Times Communications, LLC,                                         APPLICATION OF NON-RESIDENT ATTORNEY
                                                                                      TO APPEAR IN A SPECIFIC CASE
                                                        Defendant(s),                        PROHACVICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's Civl/ECF System ("Niotions and Related Filings
    => Applications/Ex Parte Applications/Motions/Petitions/Requests=> Appear Pro Hae Vice (G-64)"), attach a Proposed Order (using
    Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time offiling (using a credit card).
    The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time offiling will be grounds for
    denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
    United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
    Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
 Peluso, Patrick H.
Applicant's Name (Last Name, First Name & Middle Initial)                                              check here iffederal government attorney D
 Woodrow & Peluso, LLC
Firm/Agency Name
 3900 E. Mexico Ave.                                                      720-213-0676                               303-927-0809
 Suite 300                                                                Telephone Number                          Fax Number
Street Address
 Denver, Colorado 80210                                                                          ppel uso@woodrowpel uso .com
 City, State, Zip Code                                                                                  E-mail Address

I have been retained to represent the following parties:
 Reuben Nathan                                                            [El Plaintiff(s)   0   Defendant(s)   D   Other:
                                                                                                                             ---------
                                                                          0   Plaintiff(s)   0   Defendant(s)   D   Other:
                                                                                                                             ---------
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

             Name of Court                                Date of Admission             Active Member in Good Standing? (if not, please explain)
 Supreme Court of Colorado                                  11/03/2014                 Yes
 U.S. Comt of Appeals, Ninth Circuit                          8/30/2018                Yes
 U.S. Court of Appeals, Eleventh Circuit                     7/30/2019                 Yes
List all casesCase
               in which the applicant has applied to this Court
                     8:19-cv-02435-DOC-JDE                      for pro hac
                                                           Document      9 vice status12/24/19
                                                                             Filed     in the previous three 2
                                                                                                    Page     years
                                                                                                               of 4(continue
                                                                                                                      PageinID
                                                                                                                             Section
                                                                                                                               #:29IV if
needed):
       Case Number                                  Title of Action                              Date of Ap,12_lication     Granted I Denied?
 l 9-cv-02072                     Trujillo v. Free Energy Savings Company, LLC                   11/6/2019                 Granted
 18-cv-01753                                     Herrera v. Soothe, Inc.                         10/1/2018                 Granted
 18-cv-03893                              Edwardo Munoz v. 7-Eleven, Inc.                        5/15/2018                 Granted
 18-cv-03886                                Imamura v. Eaton Corporation                         5/15/2018                 Granted
 17-cv-03843                                     Hulsey v. Peddle, LLC                           5/31/2017                 Granted

If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




Has the applicant previously registered as a CM/ECF user in the Central District of California?            00   Yes       D   No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above?         00   Yes       D   No



                                                                                               Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM!ECF'') System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case.



          SECTION II - CERTIFICATION

          I declare under penalty of perjury that:

          (1) All of the above information is true and correct.
          (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
               professional, or other activities in the State of California.
          (3) I am not currently suspended from and have never been disbarred from practice in any court.
          (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
               and the Federal Rules of Evidence.
          (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
               maintains an office in the Central District of California for the practice oflaw, as local counsel pursuant to Local
               Rule 83-2.1.3.4.




                                                                      Applicant's Signature
          Case 8:19-cv-02435-DOC-JDE Document 9 Filed 12/24/19 Page 3 of 4 Page ID #:30




Street Address
                                                                 E-mail Address
                                                                 213592




Admissions
- U.S. District of Colorado - 1/5/2015 - active and in
- U.S. District for the W.D. Wisconsin - 6/15/2016- active and in
- U.S. District of New Mexico 6/20/2016 - active and in
- U.S. District for the E.D.             - 11/28/2017 - active and in
- U.S. District for the N.D. of Illinois - 2/22/2018 - active and in
- U.S. District for the S.D. of Illinois - 3/14/2019 - active and in
Case 8:19-cv-02435-DOC-JDE Document 9 Filed 12/24/19 Page 4 of 4 Page ID #:31




           STATE OF COLORADO, ss:

                 I,   Cheryl Stevens                Clerk of the Supreme Court of the State of

           Colorado, do hereby certify that


                                Patrick Harry Peluso
           has been duly licensed and admitted to practice as an


                  c.ATTORNEY AND [oUNSELOR AT                                        c(Aw
          within this State; and that his/ her name appears upon the Roll of A llorneys

          and Counselors al Law in my office of date the _3_r_d_ _ _ _ _ _ _ __

          day of_ _Ni_o_v_e_m_b_e_r_ _ _ _ A. D. 2014                     and that al the date hereof

          the said ____R_a_t_ri_c_k_R_a_,_·ry-"--P_e_l_u_so_____________

          is in good standing al this Bar.


                                  IN WITNESS WHEREOF, I have hereunto subscribed my name and
                                 affixed the Seal of said Supreme Court, at Denver, in said State, this

                                  ~_2_0_th_ _ day of_ _D_e_c_e_n_1b_e_r___                     A. D.      2019
                                                   Cheryl Stevens

                                     By   ~~~                                                   .
                                                                                             ~Clerk
                                                                                                    ~·
